Smith:
This is a proceeding for the redetermination of a deficiency in income and profits tax for the calendar year 1920 in an amount less than $10,000. All issues have been withdrawn except that with respect to the correctness of the Commissioner’s action in reducing petitioner’s invested capital for 1920 by reason of accruing a tentative tax for the year 1920 pro rata throughout the year. This reduced the amount available for dividends on March 15,1920, by an amount alleged to be $1,873.43. The answer of the Commissioner admits that the Commissioner did not adjust the petitioner’s invested capital in accordance with the decision of the Board in Appeal of L. S. Ayers & Co., 1 B. T. A. 1135. The deficiency should be redetermined in accordance with the rule laid down in that appeal.

Judgment will be entered on 15 days' notice, under Bule 50.

Considered by Littleton.